DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,6, 7, & 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polishchuk (US Pub no. 2013/0307053 A1)
Regarding claim 1, Polishchuk et al discloses a substrate (906); an insulator region (914)disposed above the substrate(906); a gate region (908)disposed adjacent to at least one lateral surface of the insulator region(914); a first non-insulative region(904) disposed adjacent to a lower surface of the insulator region(914); and  a second non-insulative region (930)disposed adjacent to an upper surface of the insulator region(914). The preamble of the claim, a resistive random access memory (RRAM), is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding claim 6, Polishchuk et al discloses wherein the gate region (908) is disposed around lateral surfaces of the insulator region (914) fig. 9f (tunneling dielectric [0057][0109].
Regarding claim 7, Polishchuk et al discloses wherein the insulator region (914) comprises an oxide material [0109][0057].
Regarding claim 8, Polishchuk et al discloses wherein the oxide material comprises at least one of hafnium oxide (HfOx) [0057][0109].

Claim(s) 1, 6, 7, 8, 15, 16, & 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US Patent 10,396,126 B1).
Regarding claim 1, Kim et al discloses a resistive random access memory (RRAM)(fig. 12), comprising: a substrate (102); an insulator region (162)disposed above the substrate(102); a gate region (130)disposed adjacent to at least one lateral surface of the insulator region(162); a first non-insulative region(110) disposed adjacent to a lower surface of the insulator region(162); and  a second non-insulative region (150)disposed adjacent to an upper surface of the insulator region(162).
Regarding claim 6, Kim et al discloses wherein the gate region (130) is disposed around lateral surfaces of the insulator region (162) fig. 12.
Regarding claim 7, Kim et al discloses wherein the insulator region (162) comprises an oxide material (col. 11 lines 15-30).

Regarding claim 15, Kim et al discloses wherein the first non-insulative region comprises a source region of the RRAM and wherein the second non-insulative region comprises a drain region of the RRAM.
Regarding claim 16, a method for fabricating a resistive random access memory (RRAM), comprising: forming a first non-insulative region(150) above a substrate(102) (col. 10, lines 24-25 fig. 9); forming an insulator region(162) above the substrate(102); forming a gate region adjacent to at least one lateral surface of the insulator region(162)(fig. 7; col. 9 lines 57-60); and forming a second non-insulative region(110) adjacent to a lower surface of the insulator region (162) (col. 6, lines 27-36), the first non-insulative region(150) being formed adjacent to an upper surface of the insulator region(162) (fig. 9).
Regarding claim 18, Kim et al discloses wherein the first non-insulative region comprises a drain region and wherein the second non-insulative region comprises a source region(col. 10, lines 24-25 fig. 9) (col. 6, lines 27-36).
Claim(s) 1, 2, 4-8, 16, 17, & 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao ( US Pub no. 2020/0350440 A1).
Regarding claim 1, comprising: a substrate (502) (fig. 5a); an insulator region (510) disposed above the substrate (502); a gate region (514) disposed adjacent to at least one lateral surface of the insulator region (510); a first non-insulative region (504) disposed adjacent to a lower surface of the insulator region (508); and a second non-insulative region (506)disposed adjacent to an upper surface of the insulator region Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding claim 2, Gao et al discloses further comprising a solid electrolyte (512) region disposed between the gate region(514) and the insulator region (5510) fig. 5a/fig. 5b [0095].
Regarding claim 4, Gao et al discloses wherein the solid electrolyte region (512)surrounds lateral surfaces of the insulator region (510) fig. 5b.
Regarding claim 5, Gao et al discloses wherein the solid electrolyte region (512)is configured to intercalate or extract ions to or from the insulator region based on a voltage applied to the gate region (514)[0045][0095].
Regarding claim 6, Gao et al discloses wherein the gate region (514) is disposed around lateral surfaces of the insulator region (510) fig. 5b.
Regarding claim 7, Gao et al discloses wherein the insulator region (510) comprises an oxide material[0038][0093][0069].
Regarding claim 8, Gao et al discloses wherein the oxide material comprises at least one of tantalum oxide (TaOx), hafnium oxide (HfOx), or titanium oxide (TiOx)[0038][0093][0069].
Regarding claim 16, Gao et al discloses a method comprising: forming a first non-insulative region (506)above a substrate(502) [0091] fig. 5a; forming an insulator region (510)above the substrate (502)[0093] ; forming a gate region (514)adjacent to at least one lateral surface of the insulator region (510)[0096]; and forming a second non-Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding claim 17, Gao et al discloses further comprising forming a solid electrolyte region (512)adjacent to the insulator region (510) before forming the gate region (514), the gate region being formed adjacent to the solid electrolyte region (512)[0095][0102].
Regarding claim 18, Gao et al discloses wherein the first non-insulative region (506) comprises a drain region and wherein the second non-insulative region comprises a source region (fig. 5a/5b)
Regarding claim 19, Gao et al discloses further comprising forming a channel film region (508)adjacent to the insulator region(510) before forming the gate region(514), the gate region being formed adjacent to the channel film region(508)[0102].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao ( US Pub no. 2020/0350440 A1) in view of  Copel (US Pub no. 10,833,270 B1).
Regarding claim 3, Gao et al discloses all the claim limitations of claim 2 but fails to teach wherein the solid electrolyte region comprises lithium phosphorus oxynitride (LiPON) or delithiated lithium cobaltate (Lii-xCoO2).
However, Copel et al discloses a solid electrolyte region (210) comprises lithium phosphorus oxynitride (LiPON) (col. 8, lines 15-20). Since LiPON is one of finite solution to aid in formation of the channel as disclosed by Copel et al it would have been obvious to one of ordinary skill in the art before the effective filing date to try in Gao et al since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))

Allowable Subject Matter
Claims 9-12, 13, 14, & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATANYA N CRAWFORD EASON/          Primary Examiner, Art Unit 2813